DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 11-13, 15-17, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jefferies (Pub # US 2018/0091930 A1).

Consider claim 2, Jefferies clearly shows and discloses the platform wherein the commands from the new vehicle fob comprise at least one of open the vehicle, lock the vehicle, start the vehicle, and open a truck of the vehicle [0136 and 0137].
Consider claim 3, Jefferies clearly shows and discloses the platform wherein the application further enables the mobile computing device to enable the user of the mobile computing device to cause the new vehicle fob to transmit at least one of the commands to the onboard computer of the vehicle using a user interface provided by the application on the mobile computing device [0107].
Consider claim 5, Jefferies clearly shows and discloses the platform wherein the application further enables the mobile computing device to retrieve and display a location of new vehicle fob on the user interface provided by the application on the mobile computing device [0097].
Consider claim 6, Jefferies clearly shows and discloses the platform wherein the new vehicle fob is in a housing (700, Fig. 8) that is adapted to be mounted on a surface [0129].
Consider claim 11, Jefferies clearly shows and discloses the platform wherein the new vehicle fob has at least one button that, when pressed, cause the remote transmitter to transmit one of the commands to the onboard computer of the vehicle [0093].
Consider claim 12, Jefferies clearly shows and discloses the platform wherein the user’s mobile device (206, Fig. 5B) is further adapted instruct the vehicle fob interface to delete pre-existing key fob from the onboard computer of the vehicle; and the application further enables 
Consider claim 13, Jefferies clearly shows and discloses the platform wherein the new vehicle fob is associated with the mobile device (206, Fig. 5B) of the user such that the portable remote transmitter will not respond to commands issued by the application when installed on a second mobile user device [0095].
Consider claim 15, Jefferies clearly shows and discloses the platform wherein the commands from the new vehicle fob comprise at least one of open the vehicle, lock the vehicle, start the vehicle, and open a truck of the vehicle [0074].
Consider claim 16, Jefferies clearly shows and discloses the platform wherein the application further enables the mobile computing device to enable the user of the mobile computing device to cause the new vehicle fob to transmit at least one of the commands to the onboard computer of the vehicle using a user interface provided by the application on the mobile computing device [0017].
Consider claim 17, Jefferies clearly shows and discloses the platform wherein the application further enables the mobile computing device to retrieve and display a location of the new vehicle fob on the user interface provided by the application on the mobile computing device [0022].
Consider claim 19, Jefferies clearly shows and discloses the platform wherein the new vehicle fob has at least one button that, when pressed, cause the new vehicle fob to transmit one of the commands to the onboard computer of the vehicle [0093].
Consider claim 20, Jefferies clearly shows and discloses the platform wherein the new vehicle fob is associated with the mobile device of the user such that the new vehicle fob will not 
Consider claim 21, Jefferies clearly shows and discloses a platform for programming a new vehicle fob comprising: the new vehicle fob adapted to: wirelessly communicate with a user’s mobile computer device (206, Fig. 5B) in order to be programmed to control user’s vehicle; and wirelessly transmit command to an onboard computer (202, Fig. 5B) of the vehicle once an onboard computer’s fob interface has reprogrammed to recognize the new vehicle key fob [0121]; the user’s mobile computing device (206, Fig. 5B) configured to wirelessly connect to a new wireless interface (202, Fig. 5B) of the vehicle and automatically retrieve vehicle information, wherein the vehicle information includes a make and model of the vehicle [0112 and 0095]; at least one remote server (110, Fig. 5B) hosting a service adapted to communicate with the mobile computing device (206, Fig. 5B) of the user, the service adapted to receive user information from the mobile computing device (206, Fig. 5B) of the user, receive user payment information from the user, receive the vehicle information; transmit the user information, payment information, and vehicle information to a remote server hosting a fob programming service for programming the new vehicle fob [0227]; verify the user's identity using the user information, the user payment information, and the vehicle information, register the user and the vehicle with the service, transmit programming instructions to the user’s mobile computing device for reprogramming the onboard computer’s fob interface (202, Fig. 5B) to recognize the new fob [0104 and 0243]; the fob programming service for programming the new vehicle key fob, configured to: receive the user information, payment information, and vehicle information; verify the user’s identity using the user information, the user payment information, and the vehicle information; register the user and the vehicle with the service; transmit the programming 
Consider claim 22, the method steps herein have been performed or executed by the corresponding apparatus as shown in the claim 21. Therefore, the claim 22 has been analyzed and rejected with regards to claim 21 as set forth in rejection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (Pub # US 2018/0091930 A1) as applied to claim 6 above, and further in view of Easter et al. (Pub # US 2014/0268472 A1).
Consider claim 7, Jefferies teaches the similar invention.
Jefferies does not teach the platform wherein the surface is a back of a mobile device.
In the same field of endeavor, Easter et al. teaches the electronic accessory (18, Fig. 5) could be mounted to a back of a mobile device (50, Fig. 5) [0028] for the benefit of receiving wireless signal as add on to the existing mobile device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the platform wherein the surface is a back of a mobile device as shown in Easter et al., in Jefferies device for the benefit of receiving wireless signal as add on to the existing mobile device.
Consider claim 8, Jefferies teaches similar invention.
Jefferies does not teach wherein the surface is a back of a smartphone case.
In the same field of endeavor, Easter et al. teaches the electronic accessory (18, Fig. 5) could be mounted to a back of a smartphone case (12, Fig. 5) [0028] for the benefit of receiving wireless signal as add on to the existing mobile device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the platform wherein the surface is a back of a smartphone case as shown in Easter et al., in Jefferies device for the benefit of receiving wireless signal as add on to the existing mobile device.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (Pub # US 2018/0091930 A1) as applied to claim 5 above, and further in view of Smith et al. (Pub # US 2018/0210747 A1).
Consider claim 9, Jefferies teaches similar invention.
Jefferies does not teaches the platform wherein new vehicle fob is in a housing that is in the form of a passport.
In the same field of endeavor, Smith et al. teaches wherein new vehicle fob in form of RFID is in a housing that is in the form of a passport [0013] for the benefit of sending and receiving triggering signals.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include new vehicle fob in form of RFID is in a housing that is in the form of a passport as shown in Smith et al., in Jefferies device for the benefit of sending and receiving triggering signals.
Consider claim 10, Jefferies teaches similar invention.
Jefferies does not teach the platform wherein the new vehicle fob is in a housing that is in the form of a wallet.
In the same field of endeavor, Smith et al. teaches wherein the new vehicle fob in form of RFID is in a housing that is in the form of a wallet [0013] for the benefit of sending and receiving triggering signals.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the new vehicle fob in form of RFID is in a housing that is in the form of a wallet as shown in Smith et al., in Jefferies device for the benefit of sending and receiving triggering signals.
18 is rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (Pub # US 2018/0091930 A1) as applied to claim 17 above, and further in view of Easter et al. (Pub # US 2014/0268472 A1).
Consider claim 18, Jefferies teaches the platform wherein the new vehicle fob is in a housing.
Jefferies does not teach a housing that is adapted to be mounted on a surface.
In the same field of endeavor, Easter et al. teaches a housing (12, Fig. 5) that is adapted to be mounted on a surface (50, Fig. 5) [0028] for the benefit of combined the device for ease of mobility.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a housing that is adapted to be mounted on a surface as shown in Easter et al., in Jefferies device for the benefit of combined the device for ease of mobility.
Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the newly amended claim limitations have been analyzed and rejected as set forth in the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687